DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                       Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1 – 7 and 14 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philipp et al. (2008/0202824, hereinafter Philipp). 	Regarding claim 1, Philipp discloses an apparatus comprising a planar-shaped frame 52 (See Fig. 16B), a force sensor 54 disposed on one surface of the frame and a 
    PNG
    media_image1.png
    374
    671
    media_image1.png
    Greyscale
 	Regarding claim 2, the frame 52 and the force sensor 54 are bowed and deformed by an externally applied pressure (See Pg. 4, Para. 0060 and Pg. 5, Para. 0063).
 	Regarding claim 3, in the displacement portion, a portion of the one surface of the frame contacts the force sensor (See Fig. 16A).
 	Regarding claim 4, the displacement portion maintains a state in contact with the force sensor through restorative force caused by resilient deformation (See Fig. 16B).
 	Regarding claim 5, the displacement portion contacts an edge of the sensing surface of the force sensor (See Fig. 16B).
 	Regarding claim 6, a panel 24 is disposed on one surface of a substrate 36 and a plurality of force sensors 26 are spaced apart and mounted on the substrate (See Fig. 2B).

 	Regarding claim 15, the displacement portion 60 is resiliently deformed by external pressure (See Pg. 5, Para. 0068).
 	Regarding claim 16, the displacement portion is disposed in parallel with the frame (See Fig. 16B).
 	Regarding claim 17, a support portion 67 connects the displacement portion and the frame (See Fig. 16B, Pg. 6, Para. 0078).
 	Regarding claim 18, the displacement portion comprises a protruding portion protruding toward the force sensor (See Fig. 16A).
 	Regarding claim 19, the force-sensing apparatus is included in an electronic device (See Pg. 4, Para. 0058).
 	Regarding claim 20, the electronic device is a mobile device (See Pg. 4, Para. 0058).
    PNG
    media_image2.png
    357
    532
    media_image2.png
    Greyscale
  	Regarding claim 11, the force sensor is spaced apart from the second sidewall (See Fig. 2). 	Regarding claim 12, the force sensor comprises a resilient member 120 
 	Regarding claim 13, the electronic device is a mobile device (See Pg. 6, Para. 0093).
                                      Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Yanev et al. (2015/0362389, hereinafter Yanev).
 	Regarding claim 9, Heo discloses an apparatus comprising a receiving member 110 (See Fig. 2) having a first sidewall and a second sidewall disposed to face the first sidewall; a force sensor 140 inserted into the receiving member, the force sensor  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Heo according to the teachings of Yanev for the purpose of, advantageously providing an adhesive since these types of structures facilitate temporary or permanent attachment (See Yanev, Pg. 3, Para. 0030).
9. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Philipp. 	Regarding claim 10, Heo fails to disclose that one side of the displacement portion is connected at an acute angle to the frame and the portion disposed above the sensing surface contacts the force sensor. 	However, Philipp discloses an apparatus comprising a displacement portion 60 .
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Heo according to the teachings of Philipp for the purpose of, advantageously providing an improved control panel since this type of device using both touch and mechanical input to control the device (See Philipp, Pg. 1, Para. 0001).
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Roberts (7,183,948) discloses tangential force control in a touch location device. 	Morimoto (2003/0222660) discloses a capacitance type sensor and method for manufacturing the same. 	Yim et al. (2021/0239543) disclose a force sensing device and electronic device including a force sensing device. 	Sleeman et al. (2018/0157353) disclose a capacitive sensing apparatus and methods.11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.